FILED
                             NOT FOR PUBLICATION                            APR 21 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



RAVINDER SINGH; JATINDER KAUR,                   No. 06-70019

              Petitioners,                       Agency Nos. A079-281-777
                                                            A079-281-778
  v.

ERIC H. HOLDER Jr., Attorney General,            MEMORANDUM *

              Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted April 16, 2010 **
                              San Francisco, California

Before: ARCHER, CALLAHAN and BEA, Circuit Judges.***

       Ravinder Singh (“Ravinder”) and his wife Jatinder Kit Kaur (collectively,

“the Singhs”), petition for review of the Board of Immigration Appeal’s (“BIA”)



        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
        ***
             The Honorable Glenn L. Archer, Jr., Senior United States Circuit
Judge for the Federal Circuit, sitting by designation.
decision denying their applications for asylum, withholding of removal, or

protection under the Convention Against Torture (“CAT”). The Singhs contend

that the BIA and Immigration Judge (“IJ”) erred in finding that they failed to

present a credible claim for asylum, withholding of removal, and protection under

the CAT because of inconsistencies in Ravinder’s testimony regarding his

interactions with militants and police.1 They also contend that the IJ should have

excused the inconsistencies because of Ravinder’s alleged nervousness and anxiety

during his asylum hearing. We deny the petition because none of the Singhs’

contentions are persuasive.

      The Singhs generally contend that BIA erred in adopting the IJ’s decision

because the IJ’s reasons for finding Ravinder incredible were not cogently stated or

sufficiently detailed, and that any inconsistencies were minor and did not go to the

heart of their claims. An adverse credibility determination will be upheld where

the identified inconsistencies go to the heart of the applicant’s asylum claim. Li v.

Ashcroft, 378 F.3d 959, 962 (9th Cir. 2004). “[R]epeated and significant

inconsistencies,” however, may deprive a claim of the “requisite ring of truth.”

Kaur v. Gonzales, 418 F.3d 1061, 1067 (9th Cir. 2005).



      1
            Because the parties are familiar with the facts of this case, we repeat
them here only as necessary to the disposition of this case.

                                          2
      The IJ found that multiple inconsistencies between Ravinder’s testimony and

his statements during his asylum interview about his encounters with militants

rendered him incredible. In particular, for each of the visits by the militants,

Ravinder provided inconsistent testimony regarding the number of militants, where

he was when they arrived, as well as other details. The IJ also found incredible

Ravinder’s testimony that he could not recall the name of the militant that was

central to Ravinder’s claim that he was arrested, interrogated and beaten over a ten

day period by police. These repeated inconsistencies go to the heart of the Singhs’

claim, and the IJ’s credibility finding was based on substantial evidence. See Li,

378 F.3d at 962; Kaur, 418 F.3d at 1067.

      The Singhs’ argument that the IJ failed to give proper weight to Ravinder’s

alleged confusion and anxiousness at the asylum interview is also not supported by

the record. The IJ carefully reviewed the evidence regarding the asylum interview

before determining that there was no basis for Ravinder’s claims of nervousness

and anxiety. The IJ’s credibility determination is given substantial deference and

the Singhs’ have presented no compelling reason for why this court should reverse

the IJ. See Zehatye v. Gonzales, 453 F.3d 1063, 1185 (9th Cir. 2006); Mendoza

Manimbao v. Ashcroft, 329 F.3d 655, 661 (9th Cir. 2003).

      Accordingly, the petition for review is hereby DENIED.


                                           3